                                                                                         One MetroTech Center, Suite 1701
                                                                                              Brooklyn, New York 11201
                                                                                               Telephone: (718) 215-5300
                                                                                                     Fax: (718) 215-5304
                                                                                                    www.abramslaw.com

                                                      August 24, 2020

Via ECF
Hon. Vera M. Scanlon, U.S.M.J.
United States District Court for the
Eastern District of New York
225 Cadman Plaza East, 1214 South
Brooklyn, New York 11201

       Re:     Menkes, et al. v. Board of Managers of 561 5th Street Condominium, et al.
               Docket No.: 1:19-cv-3569 (MKB)(VMS)

Your Honor:

     As the Court is aware, this office is counsel to Defendants Board of Managers of 561 5th Street
Condominium, Alison L. Avera, Richard R. Purtich, Len Patterson Small, Tracy Breslin and Kirstin A. Purtich.

       I write to follow-up concerning the parties’ proposed stipulation dismissing plaintiffs’ First, Second,
Fourth and Eighth causes of action, which was discussed with the Court at length during the August 19th status
conference. Despite the Court’s involvement and helpful recommendations to both parties, at this juncture, it
appears the parties have again reached an impasse and are unable to agree to terms of the proposed stipulation.
The parties will continue to work to craft a proposed stipulation until 5:00 PM on Tuesday, August 25, 2020.
While defendants remain committed to crafting a mutually-acceptable proposed stipulation, we believe it may be
impossible in the absence of further court intervention. If the Court is amenable to providing such assistance,
Defendants are willing to submit the parties’ proposals under seal for the Court’s consideration and additional
guidance.

        Given the disparate positions of the parties at this time, Defendants wish to proceed with a pre-motion
conference with District Judge Brodie to set a briefing schedule for Defendants’ Rule 12 (c) motion set forth in
our letter dated July 28, 2020. I note further that plaintiffs have continued to ignore this Court’s prior orders for
disclosure, and have, to date, failed to produce any materials in response to Defendants’ Requests for Production
served on February 19, 2020, and therefore, we respectfully request that this Court again order plaintiffs to
produce these long-outstanding discovery responses. I appreciate the Court’s courtesy and attention to this matter.

                                                     Respectfully submitted,

                                                           ABRAMS FENSTERMAN


                                                      _______________________________
                                                              Randy Faust, Esq.
                                                                for Defendants
cc:   Via ECF

      Arnold Pedowitz, Esq.   Sana Suhail, Esq.   Lance Olitt, Esq.
